Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 8/5/2022. Clams 1-3, 5,7-13,15-22 and 25-26 are pending. Claims 1-3, 5,7-13,15-22 and 25-26 are rejected as set forth below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 9-13,15 -18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toye AU2018100144 in view of Toye 2016/0353677,  Fry 5,655,585 and Rubinoff 2015/0337592.
In regard to claim 1, Toye ‘144 discloses a covering for an architectural feature, said covering comprising: 
A light transmitting material (11) that extends vertically, said light transmitting material having an openness factor of about 60% or greater. (states that it can have a cover factor up to between 2% and 90%, thus an openness factor between of 60% or greater)
Said light transmitting material comprising a pattern of geometric shapes, said geometric shapes having six sides or greater.  (shown in Figure 4)
Wherein said light transmitting material (11) comprises a knitted fabric.  (page 7, states that it is knitted construction)
Toye ‘144 fails to disclose: 
Wherein said light transmitting material comprises a warp knitted fabric comprising unknitted warp yarns carried through the fabric. 
The warp knitted fabric comprises from about 20 yarns per inch to about 50 yarns per inch in a warp direction.
The warp knitted fabric is formed from yarns having a diameter from about 25 microns to about 75 microns.
A denier in a range from greater than about 14 to less than about 50. (52 is about 50) 
Toye ‘677 discloses: 
Wherein said light transmitting material comprises a warp knitted fabric (paragraph [0078]) comprising unknitted warp yarns (411,415 paragraph [0200]) carried through the fabric. 
A denier in a range from 50 to 1000. (paragraph [0077])
Fry ‘585 discloses: 
The warp knitted fabric comprises from about 20 yarns per inch to about 50 yarns per inch in a warp direction. (column 2, lines 42-46 state 48 yarns per inch)
Rubinoff ‘592 discloses:
Wherein said monofilament yarns have a diameter of from about 25 microns to about 75 microns.  (paragraph [0040])

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Toye ‘144 to be a warp knitted fabric with unknitted warp yarns carried through the fabric as taught by Toye ‘677 as such is a useful construction for providing more bulk or strength. (paragraph [0197])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Toye ‘144 to make the monofilament yarn have a denier in a range from about 14 to 50 in order to provide a desired feel and flexibility. Furthermore, applicant’s disclosure has a wide range of deniers (14 to 400), and the criticality of the claimed denier range (14 to less than 50) is not provided. It would have been obvious to arrive at the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Toye ‘144/Toye ‘677 to use a fabric comprising from about 20 yarns per inch to about 50 yarns per inch as taught by Fry ‘585 in order to provide a desired flexibility and strength. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Toye ‘144/Toye ‘677/Fry ‘585 to make the monofilament yarns have a diameter from about 25 microns to 1000 microns as taught by Rubinoff ‘592 as such can provide a stiff screen that is still able to be rolled up. (paragraph [0040])
In regard to claim 2 Toye ‘144/Toye ‘677/Fry ‘585/Rubinoff ‘592 disclose:
Wherein said geometric shapes comprise regular polygons.  (Figure 4, Toye ‘144)
In regard to claim 3, Toye ‘144/Toye ‘677/Fry ‘585 disclose:
Wherein said geometric shapes comprise hexagons.  (Figure 4, Toye ‘144) 
In regard to claim 5, Toye ‘144/Toye ‘677/Fry ‘585/ Rubinoff ‘592 disclose:
Wherein the yarns of the warp knitted fabric are monofilament yarns.  (Toye ‘144, page 10, paragraph 3, lines 1-2)
In regard to claim 9, Toye ‘144/Toye ‘677/Fry ‘585/ Rubinoff ‘592 disclose:
Wherein each side of each hexagon is formed by at least two monofilament yarns.  (Toye ‘144¸shown in Figure 4 with multiple yarns per side)
In regard to claim 10, Toye ‘144/Toye ‘677/Fry ‘585/ Rubinoff ‘592 disclose:
Wherein said geometric shapes are in a pattern of alternating columns, said columns extending in a length direction of said light transmitting material.  (Figure 4, Toye ‘144)
In regard to claim 11, Toye ‘144/Toye ‘677/Fry /585 fail to disclose: 
Wherein said light transmitting material has a basis weight of from about 30 gsm to about 800 gsm.
Rubinoff ‘592 discloses:
Wherein said light transmitting material has a basis weight of from about 30 gsm to about 800 gsm. (paragraph [0040])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Toye ‘144/Toye ‘677/Fry ‘585 to make the monofilament yarns have a basis weight from about 30gms to about 800 gsm as taught by Rubinoff ‘592 as such can provide a stiff screen that is still able to be rolled up. (paragraph [0040])
In regard to claim 12, Toye ‘144/Toye ‘677/Fry ‘585/ Rubinoff ‘592 disclose:
Wherein said light transmitting material (11, Toye ‘144) has a length direction (vertical) and wherein said hexagons each include two sides parallel to said length direction and wherein said two sides each include at least one stitch, and wherein said sides adjacent to said parallel sides of each hexagon are slanted with respect to said first direction.   (Figure 4)
In regard to claim 13, Toye ‘144/Toye ‘677/Fry ‘585/ Rubinoff ‘592 disclose:
Said two sides parallel to said length direction each include at least two stiches to at most five stitches. (Toye ‘144, Figure 4 appears to show between 2 and five stitches as best understood)
In regard to claims 15 and 26, Toye ‘144/Toye ‘677/Fry ‘585/ Rubinoff ‘592 disclose: 
Wherein said stitches are formed by intersecting/interlocking knitted loops.
In regard to claim 16, Toye ‘144/Toye ‘677/Fry ‘585/ Rubinoff ‘592 disclose: 
Wherein said light transmitting material (11, Toye ‘144) has a first direction, further wherein said warp knitted fabric (as taught by Toye ‘677) is formed from knitted yarns, wherein each knitted yarn includes a series of loops extending in said first direction, each series of knitted loops being periodically interlocked with adjacent series of knitted loops on opposite sides thereof. (Figure 4, Toye ‘144)
In regard to claims 17-18, Toye ‘144 discloses: 
An openness factor of 70% or 75% or greater. (as stated in claim 1, Toye ‘144 discloses an openness factor between 2% and 90%)
Toye ‘677 discloses:
Said monofilament yarns have a denier in a range from about 14 to 50. (paragraph [0077 states approximately 50 to 1000 denier, thus 50 would be in the range of 14 to 50) 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toye AU2018100144, Toye 2016/0353677,Fry 5,655,585 and Rubinoff 2015/0337592 as applied to claim 5 and further in view of Neher et al 2011/0284173.
In regard to claims 7-8 Toye ‘144/Toye ‘677/Fry ‘585/Rubinoff ‘592 fail to disclose:
Said monofilament yarns are solution dyed.  
Said monofilament yarns have a black or grey color.  
Neher et al ‘173 disclose:
Said yarns are solution dyed a black color.  (paragraph [0029])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Toye ‘144/Toye ‘677/Fry ‘585/Rubinoff ‘592 to dye the yarns black as taught by Neher et al ‘173 in order to reduce disruptive reflections. (paragraph [0029])
Regarding the limitation of being “solution dyed”, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985
Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toye AU2018100144, Toye 2016/0353677, Fry 5,655,585 and Rubinoff 2015/0337592 as applied to claim 1 and further in view of Colson 5,313,999.
In regard to claim 19, Toye ‘144/Toye ‘677/Fry ‘585/Rubinoff ‘592 fail to disclose:
Wherein said covering includes a roller and wherein said light transmitting material is engaged with said roller and configured to retract and extend by winding and unwinding said roller as a result of winding around and unwinding from said roller.  
Colson ‘999 discloses:
Wherein said covering includes a roller (152) and wherein said light transmitting material (72) is engaged with said roller and configured to retract and extend by winding and unwinding said roller as a result of winding around and unwinding from said roller.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Toye ‘144/Toye ‘677/Fry ‘585/Rubinoff ‘592 to include a roller wherein the light transmitting material is engaged with the roller as taught by Colson ‘999 in order to provide a means to operate and move the light transmitting material.
In regard to claim 20, Toye ‘144/Toye ‘677/Fry ‘585/Rubinoff ‘592 fail to disclose: 
A front vertical support member having a height and a width.
A rear vertical support member having a height and a width.
Said rear vertical support member being parallel to said front vertical support member.
A plurality of generally horizontal vanes extending between said front and rear vertical support members.
Said horizontal vanes being configured to move at an angular orientation with respect to said front vertical support member and said rear vertical support member.
Wherein at least one of said front vertical support member or said rear vertical support member is formed from said light transmitting material.  
Colson ’999 discloses:
A front vertical support member (72) having a height and a width.
A rear vertical support member (96) having a height and a width.
Said rear vertical support (96) member being parallel to said front vertical support member (72).
A plurality of generally horizontal vanes (10a) extending between said front (72) and rear (96) vertical support members.
Said horizontal vanes (10a) being configured to move at an angular orientation with respect to said front vertical support member and said rear vertical support member.
Wherein at least one of said front vertical support member or said rear vertical support member is formed from a light transmitting material.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Toye ‘144/Toye ‘677/Fry ‘585 to have a front and rear support member with a plurality of horizontal vanes as taught by Colson ‘999 in order to provide a device capable of controlling the amount of light admitted through a window. (abstract)
In regard to claim 21, Toye ‘144/Toye ‘677/Fry ‘585/Colson ‘999 discloses:
Wherein said front vertical support member (72, Colson ‘999) is formed from said light transmitting material (as taught by Toye ‘144) and wherein said rear vertical support member (92, Colson ‘999) is formed from a second light transmitting material, said second light transmitting material having an openness factor of about 60% or greater, said second light transmitting material comprising a pattern of geometric shapes, said geometric shapes comprising hexagons.  (column 15, lines 12-15 of Colson ‘999 state that the same fabrics may be used, thus the second light transmitting material can be the same as that as disclosed by Toye ‘144)
In regard to claim 22, Toye ‘144/Toye ‘677/Fry ‘585/Colson ‘999 disclose:
Wherein the front vertical support member (72, Colson ‘999) is formed from said light transmitting material (as taught by Toye ‘144).
Said rear vertical support member (96, Colson ‘999) is formed from a sheer fabric having a grid pattern.  (column 15, lines 11-30).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toye AU2018100144, Toye 2016/0353677, Fry 5,655,585 and Rubinoff 2015/0337592 as applied to claim 1 and further in view of Colson et al 5,392,832.
In regard to claim 25, Toy ‘144/Toye’677/Fry ‘585/Rubinoff ‘592 disclose:
The warp knitted fabric comprises a warp knitted hexagon fabric (as stated in claim 1)
Toy ‘144/Toye’677/Fry ‘585/Rubinoff ‘592 fail to disclose:
The warp knitted fabric comprises a warp knitted hexagon Tulle knit fabric. 
Colson et al ‘832 discloses: 
The warp knitted fabric comprises a warp knitted Tulle knit fabric. (column 8, lines 17-25)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the warp knitted hexagon fabric be a Tulle knit fabric as taught by Colson et al ‘832 in order to help cancel out moire patterns when used with a second sheet. (column 8, lines 17-25)
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but not persuasive. 
In response to applicant’s argument that Toye ‘677 fails to disclose a denier in a range from about 14 to less than about 50, this is discussed above. The term “about” does not define a precise number and as such, 52 is about 50. Thus the claimed limitation of “less than about 50” is met. Furthermore, applicant discloses a wide range of deniers, and does not disclose the criticality of the claimed smaller range, and one having ordinary skill in the art would recognize this to be changeable based on a user’s preference for the overall weight and feel. 
In response to applicant’s argument that one would not find it obvious to make the yarns of Toye ‘144 to have a diameter of 25 to 75 microns as taught by Rubinoff, the examiner respectfully disagrees. Applicant states that such diameters may not be structurally capable of withstanding agricultural elements as required by Toye, however there is nothing to suggest that they would not withstand agricultural use, and further strengthening agents could be used to help increase strength if needed. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634